MacLean, J.
Upon oral pleadings, the plaintiff complained for the return of a deposit and the defendant answered with a general denial and a demand for particulars. At the trial the plaintiff introduced the following receipt :
“ Nov. 16, 1904.
“ Received for Mary Rosenfeld
gaved a deposit of $100.00/100 One hundred dollars on house No. 10 Cannon St. The outside and inside belongs to the leaser, including the sidewalk. Security is $600.00/100 Six hundred Dollars. Yearly rent $3250.00/100. Thirty two fifty Dollars. If the house gets sold the leaser gets $100. To lease for three years and apart of commission
“ Mary Rosenfeld promise to make the lease on the 17th of November at night from six to nine o’clock.
“ Paymint monthly rent on the 10 and 15 day of the month Max Silver.”
*118By fair interpretation, the deposit was given as security for the execution of a lease by the plaintiff, though its purpose was not expressly stated in the receipt. It was clearly not as security for rent under the lease, for a lease introduced in evidence by the defendant, between himself and Annie Silver of the first part and Morris Gilman of the second part, recites, “ that the tenant herein deposits the sum of Six hundred ($600) Dollars for the faithful performance of all the terms, covenants and conditions on the part of the tenant to be performed.” Even if the determination of the trial justice be held to he, upon the evidence, a determination as fact that the lease as executed by Gilman, mentioned as the son of the plaintiff, was the lease of the plaintiff, still the defendant was not entitled to retain the deposit of the plaintiff for it was not apparently given for such a purpose. If the right to retain be founded upon plaintiff’s refusal to fulfill her agreement, we may say, as was said by this court in Weinberg v. Greenberger, 47 Misc. Rep. 117, 118, “ There is nothing in the receipt to justify a finding that the deposit was given as a penalty, or as liquidated damages in case of a refusal. It was therefore a deposit as security for actual damage, if any, suffered by the defendant by reason of plaintiff’s default. 27o such damage was pleaded or shown.” The judgment must, therefore, be reversed and a new trial ordered.
Scott and Bisohoee, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.